                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREA MARIA LEIBA,                            :
    Plaintiff                                  :
                                               :
       v.                                      :    CIVIL ACTION NO. 18-CV-4604
                                               :
BMW FINANCE, et al.,                           :
    Defendants                                 :

                                          ORDER

       AND NOW, this 29th day of October, 2018, upon consideration of pro se Plaintiff Andrea

Maria Leiba’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and Complaint

(ECF No. 2), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED for the reasons set forth in the Court’s

Memorandum. Any claims pursuant to 42 U.S.C. § 1983 are DISMISSED with prejudice.

Any state law tort claims are DISMISSED without prejudice for lack of subject matter

jurisdiction. Leiba may not file an amended complaint in this matter.

       4.     The Clerk of Court shall CLOSE this case.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO, J.
                                            Judge, United States District Court
